Citation Nr: 1506013	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  10-08 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Linda Cox, Representative


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1977 to November 1977, January 1986 to December 1992 and from September 1999 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA RO.  A transcript of that hearing is of record.

Based on the Veteran's testimony, the Board finds that further development is warranted for both issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the August 2014 hearing the Veteran testified that he had a recent private heart evaluation that was not yet of record.

The Board notes that there are no treatment records for a heart disability of record.

Contained in the record are service treatment records that note a heart problem and a VA examination that notes a current heart problem and provides a negative nexus opinion.

Without private treatment records that may provide a positive nexus opinion, the Board would have no choice but to deny the claim as there is no positive medical evidence of record.

On remand, the RO/AMC should ask the Veteran to provide a release in order to obtain the Veteran's private treatment records related to his heart disability.  

Similarly, the Veteran testified at the August 2014 hearing that he was first diagnosed with sleep apnea by his private primary care physician after a sleep study sometime between 2004 and 2006.  

The Veteran also testified that he had additional buddy statements that would corroborate his testimony that he had issues with snoring during service.

There is no medical evidence of record establishing a diagnosis of sleep apnea.  The Veteran has already submitted buddy statements that corroborate the Veteran's snoring during active duty service.  However, without evidence of a current diagnosis and a link to the Veteran's active duty service the Board would have no choice but to deny the claim.

On remand, the RO/AMC should ask the Veteran to provide a release to obtain the private treatment records related to his sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide a release in order to obtain private treatment records relating to his heart disability and sleep apnea.  

To expedite his case, the Veteran (or his attorney) should submit these records himself. 

2.  After obtaining the records and undertaking any other development deemed appropriate, readjudicate the claims on appeal.  If any issue remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



